t c memo united_states tax_court david r green and carolyn b green petitioners v commissioner of internal revenue respondent docket nos filed date w kevin jackson for petitioners s mark barnes for respondent memorandum opinion pajak special_trial_judge these consolidated cases were heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies in income_tax addition_to_tax and accuracy-related_penalties docket no year addition_to_tax deficiency sec_6651 accuracy-related_penalty sec_6662 dollar_figure big_number big_number big_number big_number --- --- --- dollar_figure --- --- --- --- dollar_figure after concessions by petitioners including the sec_6651 addition_to_tax the issues for decision in these consolidated cases are whether petitioners are entitled on the basis of sec_104 to exclude the entire dollar_figure payment or a portion thereof that petitioner david r green received pursuant to a settlement agreement and whether petitioners are liable for accuracy-related_penalties under sec_6662 for taxable years and some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in salt lake city utah at the time the petition was filed in docket no petitioner david r green resided in chandler arizona and petitioner carolyn b green resided in salt lake city utah at the time the petition was filed in docket no and petitioner david r green resided in washington utah and petitioner carolyn b green resided in salt lake city utah at the time the petition was filed in docket no on or about date petitioner david r green petitioner entered into a general agency contract the contract with washington national insurance co of evanston illinois wnic petitioner was authorized to operate as a general agent for wnic in and around salt lake city utah as a general agent petitioner was to procure both personally and through sales agents applications for individual life and health insurance on terms authorized by wnic as a general agent petitioner was also responsible for training and supervising those sales agents of wnic operating in utah to facilitate his activities as a general agent petitioner formed the financial business corporation fbc sales agents were not employed by petitioner or fbc but rather were affiliated with wnic wnic unilaterally terminated the contract in date in a letter to petitioner dated date richard c heverly heverly vice president and director of general agencies for wnic outlined the reason for the termination of the contract heverly indicated that the contract was being terminated for cause heverly also indicated that petitioner had failed to adequately perform his duty to supervise the professional activity and conduct of the sales agents wnic filed a suit against petitioner and fbc in federal district_court for the district of utah the district_court in turn petitioner and fbc filed a suit against wnic and washington national financial services wnfs a related corporation in the district_court for convenience and clarity wnic and wnfs will be collectively referred to as wnic in the breach of contract suit filed by petitioner and fbc against wnic tort and tort type claims were alleged in response to wnic's motion in limine the district_court limited the presentation in the trial to breach of contract as explained below the two cases were consolidated for trial the district_court case the jury instructions jury instructions in the district_court case stated that petitioner was suing wnic for wrongful termination of his general agency contract the jury the jury executed a special verdict form the jury found that just cause did not exist for the termination of the contract and awarded damages to petitioner in the amount of dollar_figure the jury award the amount of the jury award was the amount that an economist who testified in the district_court case calculated that petitioner would have earned as commissions under the contract had the contract not been terminated by wnic the judgment does not make any reference to an award based on a tort or tort type claim aside from the dollar_figure the judgment awarded only amounts of commissions plus interest to petitioner and fbc under the breach of contract claims one of the awards of commissions plus interest was made only to petitioner the judgment entered on date in the total amount of dollar_figure was based on breach of contract claims wnic's insurance carrier appealed the judgment to the tenth circuit_court of appeals the court_of_appeals petitioner did not appeal the judgment prior to the filing of briefs in the court_of_appeals the parties entered into a settlement agreement the settlement agreement effective date in accord with the settlement agreement petitioner fbc and wnic released all claims that the parties to the district_court case asserted against each other including all contractual and extra contractual claims the settlement agreement provided inter alia wnic would make a lump sum payment in the amount of dollar_figure to fbc and wnic would make guaranteed monthly payments to petitioner in the amount of dollar_figure for a period of months dollar_figure per year for years commencing date the settlement agreement specified that dollar_figure of each of the monthly payments would be paid towards satisfaction of the jury award the balance of dollar_figure of the dollar_figure was not specifically allocated petitioners filed joint federal_income_tax returns for and the returns on the returns petitioners reported annuity income of dollar_figure per year of this amount petitioners reported that dollar_figure dollar_figure x was taxable for each year the remaining dollar_figure dollar_figure x for each year attributable to the amount of the payments made during the year in satisfaction of the jury award was not reported as taxable respondent determined that the entire dollar_figure in payments for each year is taxable petitioners first appeared before this court with respect to taxable_year in a case conducted under the small_tax_case procedures authorized by sec_7463 and rule sec_170 through the parties filed cross-motions for summary_judgment under rule the relevant issue there was whether petitioners were entitled on the basis of sec_104 to exclude the entire dollar_figure payment or a portion thereof that petitioner received pursuant to the settlement agreement in green v commissioner t c summary opinion we denied petitioners' motion for summary_judgment and granted respondent's motion for summary_judgment insofar as we concluded that the dollar_figure attributable to the amount of the jury award was includable in petitioners' income for we further concluded that a material fact remained in dispute with respect to the remaining portion of the dollar_figure payment or dollar_figure which petitioners initially included in income but later contended was excludable under sec_104 we found that the record was incomplete as to the claims that were the basis for that portion of the settlement agreement subsequently the small_tax_case designation was removed and the case was processed according to the regular procedures of this court petitioners are now before the court with respect to taxable years through we decline to accept petitioners' request that we revisit the issue in taxable_year which was resolved in green v commissioner t c summary opinion rule requires a party to plead matters constituting an affirmative defense such as collateral_estoppel respondent failed to so plead so we address for each of the years through the issue of whether the dollar_figure attributable to the jury award is excludable from income under sec_104 sec_61 broadly defines gross_income as all income from whatever source derived any exclusion of items from income must be narrowly construed 515_us_323 sec_104 provides that gross_income does not include the amount of any damages received whether by suit or by agreement on account of personal injuries or sickness sec_1_104-1 income_tax regs provides that the term damages received means an amount received other than workmen's_compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution petitioner's settlement proceeds of dollar_figure may be excluded from gross_income only if petitioners show that the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite both elements of this two-part test must be satisfied before a taxpayer is allowed to exclude amounts received from gross_income in the case of amounts received pursuant to a settlement agreement the nature of the underlying claim not the validity of such claim determines whether it is excludable under sec_104 504_us_229 determination of the nature of the claim is factual 105_tc_396 affd 121_f3d_393 8th cir a key question to ask is in lieu of what were the damages paid 80_tc_1104 where the settlement agreement lacks express language stating the reason for the payment the most important element is the intent of the payor 349_f2d_610 10th cir affg tcmemo_1964_33 although the payee's belief is relevant to this inquiry the ultimate character of the payment hinges on the payor's dominant reason for making the payment 79_tc_680 affd without published opinion 749_f2d_37 9th cir hess v commissioner tcmemo_1998_240 after a review of the settlement agreement and the facts and circumstances surrounding it we find that for through with respect to the dollar_figure dollar_figure of each of the dollar_figure monthly payments that was specifically allocated to satisfy the jury award there is no basis to conclude that such recovery was based upon a tort or tort type claim at the district_court trial petitioner introduced mr paul a randle mr paul randle an economist and professor of finance at utah state university mr paul randle's testimony was offered to establish an economic value for potential loss of income suffered by petitioner mr paul randle determined petitioner's economic loss by taking the total economic value of petitioner's earning capacity adjusted for inflation based on his historical performance less any actual earnings after petitioner's termination and prior to trial mr paul randle determined that petitioner suffered a net economic loss of dollar_figure following the jury's special verdict the district_court awarded petitioner that amount in paragraph of the judgment in the settlement agreement the parties agreed that dollar_figure of each of the dollar_figure monthly payments was to be paid towards satisfaction of paragraph of the judgment on the basis of this record we conclude that such amount was not based upon a tort or tort type claim but rather it was on account of legal injuries of an economic character arising out of a contract claim accordingly the dollar_figure is not excludable under sec_104 and thus is includable in petitioners' income for taxable years through we must now decide whether dollar_figure the balance of the annual dollar_figure payment is excludable from income under sec_104 for each of the taxable years at issue again petitioner's settlement proceeds of dollar_figure may be excluded from gross_income only if petitioners show that the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite the other principles set forth above also apply petitioners contend that the dollar_figure portion payable under the settlement agreement is excludable under sec_104 because in addition to seeking punitive_damages petitioner asserted five tort claims against wnic petitioners further contend that petitioner suffered personal injuries to his good name personal integrity and business reputation petitioners made the same contentions with respect to the dollar_figure payment upon which we have ruled above thus petitioners argue that because they asserted tort claims and a colorable claim for personal injuries that is sufficient to sustain the exclusion of the entire amount from gross_income respondent on the other hand contends that the payment petitioner received pursuant to the settlement agreement was not to settle a tort claim or to pay petitioner on account of personal injuries rather respondent contends that the payment was to redress contract claims thus respondent's position is that such payment fails the two-prong test under commissioner v schleier supra pincite and therefore is not excludable from gross_income under sec_104 after a review of the settlement agreement and the facts and circumstances surrounding it we find that there is no basis to conclude that wnic agreed to pay petitioner dollar_figure per year for years in order to settle a tort or tort type claim or a claim for personal injuries the settlement agreement sets forth six provisions under the settlement agreement wnic was obligated to make regular guaranteed monthly payments to green in the amount of dollar_figure per month for a period of two hundred forty months commencing date there is no language in any part of the settlement agreement that specifically designates any portion of petitioner's annuity to be paid to settle a tort or tort type claim thus we look to the intent of the payor wnic according to the settlement agreement the parties entered into the agreement because they desire to settle and resolve all present and potential controversies by and between them including but not limited to termination of the suits the appeal and the parties desire to terminate any and all contracts or contractual relationships between them or any of them further the settlement agreement provided that release green fbc and wnic wnfs for themselves mutually release acquit and forever discharge the other from all contracts of any kind whatsoever and from all claims demands debts and causes of action known or unknown past present or future arising out of or relating to all written and oral agreements including all supplements and modifications thereto between them all claims asserted or assertable by wnic wnfs in the suits including without limitation all contractual and extra-contractual claims statutory and common_law claims claims for actual and punitive_damages claims for an accounting claims for attorney's_fees court costs and the like all claims asserted or assertable by green fbc in the suits including without limitation all contractual and extra-contractual claims statutory and common_law claims claims for actual and punitive_damages claims for attorneys' fees court costs and the like all claims asserted or assertable by philips in the suits including but not limited to all contractual tort statutory common_law or other claims and any act transaction or occurrence prior to the date hereof dismissal of the suits green fbc and wnic wnfs agree to cause all claims asserted in the suits and in the appeal against each other to be dismissed with prejudice with the parties to bear their own respective attorneys' fees and costs whereas the green fbc language in paragraph clause above encompasses contractual and extra-contractual claims it does not list tort yet in the very next sentence the settlement agreement in paragraph clause above with respect to philips another party to the suits specifically releases all tort claims we view this as another indication that the green fbc and wnic suits were based on contract not on tort thus we do not believe that wnic entered into the settlement agreement with the intention of settling a tort or tort type claim with respect to petitioner instead we believe that wnic intended to terminate any and all contractual relationships between petitioner and fbc our position is further strengthened upon a review of the other evidence before us prior to the district_court trial wnic made a motion in limine to preclude petitioner from injecting into trial matters which wnic believed were irrelevant inadmissable and prejudicial wnic sought to prevent petitioner from introducing evidence of the kind normally associated with tort claims and to limit the case to contractual matters the district_court granted wnic's motion and directed petitioner to limit his presentation to a claim of breach of contract petitioner's attorney acquiesced although petitioner initially alluded to tort type claims in petitioner's complaint the case proceeded to trial before the jury to determine whether a breach of contract had occurred it therefore follows that the jury's deliberation was limited to a cause of action under a breach of contract theory moreover in the jury instructions with respect to petitioner the jury was instructed to deliberate based upon only a breach of contract cause of action the jury was specifically instructed that in awarding damages if any you are not permitted to award any amount for the purpose of punishing any party or to make an example of any party there were no tort or tort type cause of action instructions to the jury with respect to petitioner as noted the district court's judgment also is devoid of any reference to an award based on a tort or tort type claim in addition to the dollar_figure the judgment awarded only amounts of commissions plus interest to petitioner and fbc the judgment of dollar_figure was based solely on breach of contract claims after the jury trial wnic was faced with a liability of dollar_figure in favor of petitioner and fbc this judgment reflected commissions due interest thereon and an amount for wrongful termination of the general agency contract obviously wnic thought it could reduce this liability by its appeal of the judgment petitioner did not appeal after settlement negotiations wnic was able to settle for dollar_figure a reduction of dollar_figure wnic's liability as a result of the judgment based on breach of contract claims was substantially reduced by the settlement agreement petitioner personally was to receive dollar_figure a month for years under the settlement agreement this amount had a present_value of dollar_figure mr stephen r randle mr stephen randle attorney for petitioner in the district_court action and brother of mr paul randle claimed he made representations about tort claims during the settlement negotiations because wnic had opposed such contentions and the district_court had rejected such contentions we do not see how such contentions at the settlement negotiations could change the nature of the underlying claims which were based on contract moreover mr stephen randle testified that in the settlement agreement he designated dollar_figure out of the dollar_figure monthly annuity as representing personal injury to petitioner under paragraph of the judgment yet the settlement agreement contains no such designation and that dollar_figure is the amount we have found above is due to legal injuries of an economic character arising out of a contract claim the only conclusion we can draw is that the remaining dollar_figure monthly payment flows from the commissions plus interest awards and thus is clearly economic in nature as we stated above petitioner's settlement proceeds may be excluded from gross_income if petitioners show that not only was the underlying cause of action giving rise to the recovery based upon tort or tort type rights the damages were received on account of personal injuries or sickness 515_us_323 petitioner must prove the existence of both of these elements in the instant cases we find that petitioners failed to establish that wnic awarded petitioner the annuity on account of personal injuries or sickness the phrase on account of requires a causal connection between the personal injury sustained and the compensation received 519_us_79 73_f3d_1040 10th cir although petitioners contend that petitioner suffered personal injuries to his good name personal integrity and business reputation the settlement agreement does not provide for any part of the payment to be on account of personal injuries further petitioners failed to introduce any competent evidence to prove that wnic intended to make payments to petitioner on account of personal injuries we find that wnic's intent when it entered into the settlement agreement was to settle a contract dispute and not to settle a tort or tort type claim or a claim for personal injuries accordingly we conclude that sec_104 does not apply to exclude the dollar_figure portion of the settlement payment from gross_income in sum in green v commissioner t c summary opinion we held that the dollar_figure attributable to the jury award was includable in petitioners' income in we likewise hold that the dollar_figure is includable in income for through also we find that the dollar_figure is includable in income for through thus the entire annual payment of dollar_figure dollar_figure dollar_figure is includable in income for each of the years from through finally we must decide whether petitioners are liable for accuracy-related_penalties in the amounts of dollar_figure and dollar_figure for and respectively sec_6662 imposes an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 and b negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs under sec_6664 no penalty will be imposed with respect to any portion of any underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion this determination is based on all of the facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayers' effort to assess their proper tax_liability for the years at issue sec_1_6664-4 income_tax regs on the record before us we find that respondent's determination of penalties under sec_6662 is correct petitioners filed their and returns after green v commissioner t c summary opinion was filed on date petitioners filed their return on date notwithstanding our holding that the dollar_figure payment was not excludable under sec_104 petitioners nonetheless continued to exclude that amount on their and returns petitioners offered no reasonable explanation as to its exclusion in this regard we find that petitioners' actions were not those of a reasonable and prudent person under the circumstances accordingly we sustain respondent's determination on this issue for and we have considered all arguments made by petitioners and to the extent not discussed we find them to be irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
